Targonski, J.
Defendant was charged with having, on April 20, 1969, stolen a colored television set from Hadley Hall of Western Michigan University. The formal charge was larceny in a building, MCLA 750.360; MSA 28.592. On September 21, 1969, while represented by counsel, defendant withdrew his original plea and pled guilty to the crime as charged. The detailed elements of the offense are not material to the disposition of the matters raised on appeal.
The sole issue before us is the question of whether the trial court committed error in not specifically enumerating to the defendant his constitutional right against self-incrimination and that his guilty plea constituted a waiver of his right to confront his accusers at trial in violation of the outline of the three Federal constitutional rights spelled out in Boykin v Alabama, 395 US 238; 89 S Ct 1709; 23 L Ed 2d 274 (1969). The issue of the necessity of spelling out to the defendant prior to taking his plea of all three constitutional rights cited in Boykin has been disposed of in this jurisdiction by the Supreme Court opinion in People v Jaworski, 387 Mich 21 (1972), in the affirmative. The only question is the applicability of Boy-kin in light of the language of Jaworski which specifically states that the principles enunciated are prospective, not retrospective. (Emphasis added.)
The plea in the instant case was taken September 21, 1970. The Boykin decision was issued June 2, 1969. Applying these same principles as to prospective v retrospective as enunciated in Jaworski we conclude that the defendant’s constitutional rights were violated and that the plea under the circumstances was not understandingly made since he could not waive constitutional rights that were *3not specifically called to his attention knowingly and understandingly in the absence of such advice. People v Jaworski, supra.
Reversed and remanded for new trial in accordance with the principles set forth above.
All concurred.